DETAILED ACTION
This action is responsive to communications filed 05 April 2021.
Claims 1-17 and 19-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 April 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 objected to because of the following informalities: It depends on claim 18, which is nonexistent in the application documents.  Appropriate correction is required.
For purposes of examination, claim 19 will be considered as dependent on claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US-8937920-B2) hereinafter Krause in view of Markuze et al. (US-20190268421-A1) hereinafter Markuze.
Regarding claim 1, Krause discloses: 

selecting, from a list of cloud servers that provide a cloud service, a first preferred cloud server ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server): 
mapping, by the network controller, a virtual IP address of the cloud service to an IP address of the first preferred cloud server ([col. 6, ls. 64-col. 7, ls. 23] establishing a connection between hotspot and cloud server, e.g. hotspot present an encrypted representation of its own serial number to the cloud server, and the cloud server could provide a similarly encrypted response consisting of a private network address to be assigned to the TUN module, so the range of private network addresses need only be unique to the individual cloud server that is allocating the addresses) 
selecting, a second preferred cloud server from the list of cloud servers ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server; and if one cloud server fails, then a second server should always be ready to take its place (i.e. if another server becomes the most suitable, it is the second preferred cloud server)); and 
remapping, by the network controller, the virtual IP address of the cloud service to an IP address of the second preferred cloud server ([col. 5, ls. 3-16] if one cloud server fails, then a second server should always be ready to take its place [col. 6, ls. 64-col. 7, ls. 23] establishing a connection between hotspot and cloud server, e.g. hotspot present an encrypted representation of its own serial number to the cloud server, and the cloud server could provide a similarly encrypted response consisting of a private network address to be assigned to the TUN module, so the range of private network addresses need only be unique to the individual cloud server that is allocating the addresses (i.e. if cloud server is changed, for connection establishment an address is mapped to a new cloud server)).  
Krause does not explicitly disclose:
selecting, by a network controller from a list of cloud servers that provide a cloud service, a first preferred cloud server;
selecting, by the network controller, a second preferred cloud server from the list of cloud servers; and
However, Markuze discloses:
selecting, by a network controller from a list of cloud servers that provide a cloud service, a first preferred cloud server ([0335] controller cluster execute DNS query for each domain name in the list, e.g. of SaaS servers over a cloud [0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security (i.e. optimum server selected) [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results));
selecting, by the network controller, a second preferred cloud server from the list of cloud servers ([0335] controller cluster execute DNS query for each domain name in the list, e.g. of SaaS servers over a cloud [0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security (i.e. optimum server selected) [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)); and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Krause in view of Markuze to have a network controller select a cloud server. One of ordinary skill in the art would have been motivated to do sot o 
Regarding claim 2, Krause-Markuze disclose: 
The method of claim 1, set forth above, 
Krause discloses:
wherein selecting the first preferred cloud server comprises selecting the first preferred cloud server based on network performance information for each cloud server of the list of cloud servers ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server); 
wherein the method further comprises periodically updating the network performance information for each cloud server of the list of cloud servers ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server (i.e. updated via current loading conditions, availability, etc.)); and 
selecting the second preferred cloud server based on the updated network performance information ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server; and if one cloud server fails, then a second server should always be ready to take its place (i.e. if another server becomes the most suitable, it is the second preferred cloud server)).  

The method of claim 2, set forth above, 
Krause discloses:
wherein selecting the first preferred cloud server comprises selecting the first preferred cloud server based on the performance metrics and locale of a client device requesting the cloud service ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server); and 
wherein selecting the second preferred cloud server comprises selecting the second preferred cloud server based on the updated performance metrics and locale of the client device ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server (i.e. updated via current loading conditions, availability, etc.); and if one cloud server fails, then a second server should always be ready to take its place (i.e. if another server becomes the most suitable, it is the second preferred cloud server)).  
Regarding claim 5, Krause-Markuze disclose: 
The method of claim 1, set forth above, 
Krause discloses:
further comprising assigning the virtual IP address to the cloud service in response to the cloud service being configured on the network controller ([col. 6, ls. 64-col. 7, ls. 23] establishing a connection between hotspot and cloud server, e.g. hotspot present an encrypted representation of its own serial number to the cloud server, and the cloud server could provide a similarly encrypted response consisting of a private network address to be assigned to the TUN module, so the range of private network addresses need only be unique to the individual cloud server that is allocating the addresses).  
Regarding claim 6, Krause-Markuze disclose: 
The method of claim 1, set forth above, 
Krause discloses:
further comprising directing first traffic to the first preferred cloud server before selecting the second preferred cloud server ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server [col. 6, ls. 64-col. 7, ls. 23] establishing a connection between hotspot and cloud server, e.g. hotspot present an encrypted representation of its own serial number to the cloud server, and the cloud server could provide a similarly encrypted response consisting of a private network address to be assigned to the TUN module, so the range of private network addresses need only be unique to the individual cloud server that is allocating the addresses (i.e. established connection to most suitable, e.g. first cloud server)); and 
directing traffic to the second preferred cloud server after selecting the second preferred cloud server ([col. 5, ls. 3-17] querying hotspot or a default internet site where a short list of suitable cloud servers can be maintained and updated from time to time, and the most suitable cloud server may be determined as a function of geographic proximity, current loading conditions, and availability, e.g. by device serving as a bridge between hotspot and cloud server; and if one cloud server fails, then a second server should always be ready to take its place (i.e. if another server becomes the most suitable, it is the second preferred cloud server); wherein if one cloud server fails, then a second server should always be ready to take its place [col. 6, ls. 64-col. 7, ls. 23] establishing a connection between hotspot and cloud server, e.g. hotspot present an encrypted representation of its own serial number to the cloud server, and the cloud server could provide a similarly encrypted response consisting of a private network address to be assigned to the TUN module, so the range of private network addresses need only be unique to the individual cloud server that is allocating the addresses (i.e. if cloud server is changed, e.g. first cloud server fails after connection, a second cloud server is selected for connection establishment and an address is mapped to a new cloud server)).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause-Markuze in view of MEMON et al. (US-20200028894-A1) hereinafter Memon.
Regarding claim 4, Krause-Markuze disclose: 
The method of claim 3, set forth above, 
Krause discloses:
wherein the performance metrics comprise at least one of jitter and latency ([col. 5, ls. 3-17] current loading conditions and availability) 
Krause does not explicitly disclose:
and the locale comprises client device uplink usage preferences, client device bandwidth preferences, or a combination of client device uplink usage preferences and client device bandwidth usage preferences.  
However, Memon discloses:
and the locale comprises client device uplink usage preferences, client device bandwidth preferences ([0097] policy data codified by a set of policy specifications pertaining to I/O bandwidth, or IObw, I/O operations per second or loops, I/O latency or IOlatency, thresholds, user preferences or userPref and/or other policy specifications), or a combination of client device uplink usage preferences and client device bandwidth usage preferences.
.
Claim 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markuze in view of Liu et al. (NPL, NetWatch: End-to-End Network Performance Measurement as a Service for Cloud) hereinafter Liu further in view of Hsu et al. (US-9479574-B2) hereinafter Hsu.
Regarding claim 7, Markuze discloses:
A network controller  ([0335] controller cluster), comprising: 
processing circuitry ([0394] processing units); and 
memory including instructions that, when executed by the processing circuitry, cause the processing circuitry to ([0394] implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium executed by one or more processing units to perform actions indicated by the instructions): 
generate a list of cloud servers that provide a cloud service ([0136] controller cluster maintains a list of the most popular SaaS providers), comprising: 
receiving identifying information and network performance information for a plurality of cloud servers that provide the cloud service ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)); 
select a preferred cloud server from the list of cloud servers based on the network performance information ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)); 
direct traffic for the virtual IP address to the preferred cloud server using the identifying information ([0106] e.g. optimize traffic routing, e.g. shortest path, packet duplication [0114-0115] identifies different desired routing paths and provided to tables (i.e. dynamic path selection), e.g. for selection of path during runtime criteria such as based on QoS).
Markuze does not explicitly disclose:
transmitting probe packets; and
proxy a response for a name query for the cloud service using a virtual IP address; and  
	However, Liu discloses:
		transmitting probe packets ([pg. 554, para. 2] controller configures the Probe to send probe packets with a unique ID that identifies the measurement task as part of their content); and
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze in view of Liu to have transmitted probe packets. One of ordinary skill in the art would have been motivated to do so to infer network performance (Liu, [pg. 554, para. 3]).
	Markuze-Liu do not explicitly disclose:
proxy a response for a name query for the cloud service using a virtual IP address; and
	However, Hsu discloses:
proxy a response for a name query for the cloud service using a virtual IP address ([col. 2, ls. 16-47] serving IP addresses to a client, based on a selected set of performance metrics, e.g. switch is provided as a proxy for an authoritative DNS server, e.g. returns a ranked or weighted list of IP addresses to the inquirer (i.e. client)); and

Regarding claim 12, Markuze-Liu-Hsu disclose: 
The network controller of claim 7, set forth above, further comprising instructions to: 
Markuze discloses:
assign a respective unique virtual IP address to each of a plurality of cloud services ([0209] reverse NAT that translates the destination IP/port addresses of the data message to new destination IP port addresses that the virtual network associates with a particular tenant (i.e. virtual IP);
generate a respective list of cloud servers that provide each of the plurality of cloud services ([0136] controller cluster maintains a list of the most popular SaaS providers); 
select a respective preferred cloud server from each respective list  ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)); 
direct traffic for the respective virtual IP address to the respective preferred cloud server ([0106] e.g. optimize traffic routing, e.g. shortest path, packet duplication [0114-0115] identifies different desired routing paths and provided to tables (i.e. dynamic path selection), e.g. for selection of path during runtime criteria such as based on QoS).  
Markuze does not explicitly disclose:
proxy a response for a name query for one of the plurality of cloud services using the respective virtual IP address; and 
However, Hsu discloses:
([col. 2, ls. 16-47] serving IP addresses to a client, based on a selected set of performance metrics, e.g. switch is provided as a proxy for an authoritative DNS server, e.g. returns a ranked or weighted list of IP addresses to the inquirer (i.e. client)); and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze in view of Hsu to have proxied a DNS response. One of ordinary skill in the art would have been motivated to do so to return a ranked or weighted list of IP addresses to the inquirer (Hsu, [col. 2, ls. 16-47]).
Regarding claim 13, Markuze-Liu-Hsu disclose: 
The network controller of claim 7, set forth above, 
Markuze discloses:
wherein the instructions to direct the traffic comprise instructions to apply destination network address translation to the virtual IP address ([0209] reverse NAT that translates the destination IP/port addresses of the data message to new destination IP port addresses that the virtual network associates with a particular tenant (i.e. virtual IP).  
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markuze-Liu-Hsu further in view of Lee (US-20140337500-A1).
Regarding claim 8, Markuze-Liu-Hsu disclose: 
The network controller of claim 7, set forth above, 
Markuze discloses:
wherein the instructions to generate the list of cloud servers comprise instructions to generate the list in response to the cloud service being configured as a cloud service for the network controller ([0136] controller cluster maintains a list of the most popular SaaS providers).  
Markuze does not explicitly disclose:
authorized cloud service for the network.
However, Lee discloses:
the cloud service being configured as an authorized cloud service for the network ([0157] ensure that only the authorized client-server applications can use the virtual network for hybrid cloud functions).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze in view of Lee to have the cloud service being configured as an authorized cloud service for the network. One of ordinary skill in the art would have been motivated to do so to ensure that only the authorized client-server applications can use the virtual network for hybrid cloud functions (Lee, [0157]).
Regarding claim 9, Markuze-Liu-Hsu-Lee disclose: 
The network controller of claim 8, set forth above,
Markuze discloses:
further comprising instructions to update the list of cloud servers periodically ([0136] controller cluster maintains a list of the most popular SaaS providers (i.e. maintenance of a list requires updating of the list)).  
Regarding claim 10, Markuze-Liu-Hsu-Lee disclose: 
The network controller of claim 9, set forth above, 
Markuze discloses:
wherein the instructions to select the preferred cloud server comprise instructions to select the preferred cloud server irrespective of the name query ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)).  

The network controller of claim 10, set forth above, 
Markuze-Liu do not explicitly disclose: 
wherein the instructions to proxy the response comprise instructions to proxy the response without updating the list of cloud servers and without updating the preferred cloud server.  
However, Hsu discloses:
wherein the instructions to proxy the response comprise instructions to proxy the response without updating the list of cloud servers and without updating the preferred cloud server ([col. 2, ls. 16-47] serving IP addresses to a client, based on a selected set of performance metrics, e.g. switch is provided as a proxy for an authoritative DNS server, e.g. returns a ranked or weighted list of IP addresses to the inquirer (i.e. client, wherein proxying a response does not update a list of servers that provide a service)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze-Liu in view of Hsu to have proxied a response without updating a list of cloud servers and updating the preferred cloud server. One of ordinary skill in the art would have been motivated to do so to return a ranked list of IP addresses to the inquirer from an authoritative DNS (Hsu, [col. 2, ls. 16-47]).
Claim 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markuze-Hsu in view of HECKLE (US-20180159929-A1) hereinafter Heckle.
Regarding claim 14, Markuze discloses:
A system ([0248] system), comprising: 
a client device to initiate a name query for a cloud service ([0128] corporate compute node needs to establish a VPN connection to a MFN of virtual network provider, e.g. compute nodes contact DNS (i.e. DNS query) for MFN [0081] MFN components include VMs, containers, software routers, proxies, etc.); and 
a network controller connected to the client device ([0335] controller cluster [FIG. 20] e.g. connected to compute nodes (e.g. branch offices, etc., see [0074]; i.e. client)), comprising processing circuitry and memory including instructions that, when executed by the processing circuitry, cause the processing circuitry to ([0394] implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium executed by one or more processing units to perform actions indicated by the instructions): 
transmit a plurality of name queries, according to a name server list for cloud service handling, to identify a plurality of cloud servers that provide the cloud service ([0335] controller cluster execute DNS query for each domain name in the list, e.g. of SaaS servers over a cloud); 
probe each of the plurality of cloud servers based on results of the plurality of name queries ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results));WO 2020/091737PCT/US2018/058126 
c18reate a dynamic path selection (DPS) policy for traffic from the client device to the cloud service based on results of the probes ([0106] e.g. optimize traffic routing, e.g. shortest path, packet duplication [0114-0115] identifies different desired routing paths and provided to tables (i.e. dynamic path selection), e.g. for selection of path during runtime criteria such as based on QoS); 
assign a virtual IP address to the cloud service ([0209] reverse NAT that translates the destination IP/port addresses of the data message to new destination IP port addresses that the virtual network associates with a particular tenant (i.e. virtual IP);
Markuze does not explicitly disclose:

apply destination network address translation for traffic from the client device addressed to the virtual IP address according to the DPS policy.  
However, Hsu discloses:
intercept the name query from the client device and proxy a response to the client device with the virtual IP address ([col. 2, ls. 16-47] serving IP addresses to a client, based on a selected set of performance metrics, e.g. switch is provided as a proxy for an authoritative DNS server, e.g. returns a ranked or weighted list of IP addresses to the inquirer (i.e. client));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze in view of Hsu to have proxied a DNS response. One of ordinary skill in the art would have been motivated to do so to return a ranked or weighted list of IP addresses to the inquirer (Hsu, [col. 2, ls. 16-47]).
Markuze-Hsu do not explicitly disclose:
apply destination network address translation for traffic from the client device addressed to the virtual IP address according to the DPS policy.
However, Heckle discloses:
apply destination network address translation for traffic from the client device addressed to the virtual IP address according to the DPS policy ([0006] router employs network address translation, and router may redirect incoming traffic according to a routing policy).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze-Hsu in view of Heckle to have translated addresses for the client device addresses to virtual IP according to DPS policy. One of ordinary 
Regarding claim 17, Markuze-Hsu-Heckle disclose:
The system of claim 14, set forth above, 
Markuze discloses:
wherein the network controller comprises a branch gateway connected to the Internet via a plurality of uplinks ([FIG. 1A] [0073] virtual network established by deploying different MFNs [0070] e.g. via controller cluster that scales up or down number of public cloud components (i.e. multiple branch sites)); 
wherein the client device is connected to the network controller via a branch site network ([FIG. 1A] e.g. Branch Office, Mobile, etc. at different sites, US-W, Rio, etc.); and 
including the network controller to select one of the plurality of uplinks for traffic from the client to the cloud service according to the DPS policy ([0106] e.g. optimize traffic routing, e.g. shortest path, packet duplication [0114-0115] identifies different desired routing paths and provided to tables (i.e. dynamic path selection), e.g. for selection of path during runtime criteria such as based on QoS [FIG. 1A]).  
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markuze-Hsu-Heckle in view of Chung et al. (US-20050036501-A1) hereinafter Chung.
Regarding claim 15, Markuze-Hsu-Heckle disclose: 
The system of claim 14, set forth above, including the network controller to: 
Markuze discloses:
store a cloud server list including a correspondence between each of the plurality of cloud servers and each of the plurality of name servers according to results of the plurality of name queries ([0136] controller cluster maintains a list of the most popular SaaS providers [0335] controller cluster execute DNS query for each domain name in the list, e.g. of SaaS servers over a cloud (i.e. DNS query requires database for DNS translation, e.g. correspondence between domain name service and it’s DNS translation according to results of name queries)); and 
probe each of the plurality of cloud servers according to the name server list and the cloud server list ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results, for the network comprising SaaS servers on a list and response of DNS queries set forth above)).
Markuze does not explicitly disclose:
store the name server list including a correspondence between each of a plurality of name servers and a respective next hop from the network controller to each of the plurality of name servers; 
However, Chung discloses:
store the name server list including a correspondence between each of a plurality of name servers and a respective next hop from the network controller to each of the plurality of name servers ([0025] table may be created based on the position information and calculated hop counts, e.g. domain name servers and edge/gateway); 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze in view of Chung to have stored the name server list including a correspondence between each of a plurality of name servers and next hop from the controller to name servers. One of ordinary skill in the art would have been motivated to do so to maintain a table of DNS servers based on position information and calculated hop counts (Chung, [0025]).
Regarding claim 16, Markuze-Hsu-Heckle-Chung disclose: 
The system of claim 15, set forth above, including the network controller further to: 

send a respective plurality of name queries, based on the name server list for cloud service handling, to identify a respective plurality of cloud servers that provide each of a plurality of cloud services ([0335] controller cluster execute DNS query for each domain name in the list, e.g. of SaaS servers over a cloud); 
probe each of the respective pluralities of cloud servers based on results of the respective pluralities of name queries ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)); 
store a DPS list as the DPS policy including, for each of the plurality of cloud services, a corresponding preferred cloud server based on results of the probes ([0106] e.g. optimize traffic routing, e.g. shortest path, packet duplication [0114-0115] identifies different desired routing paths and provided to tables (i.e. dynamic path selection), e.g. for selection of path during runtime criteria such as based on QoS).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markuze-Hsu-Heckle in view of Verzun et al. (US-20160219024-A1) hereinafter Verzun.
Regarding claim 19, Markuze-Hsu-Heckle disclose: 
The system of claim 18, (see claim objections),
Markuze-Hsu-Heckle do not explicitly disclose:
wherein each of the plurality of uplinks are connected to the Internet via more than one Internet service provider.  
However, Verzun discloses:
wherein each of the plurality of uplinks are connected to the Internet via more than one Internet service provider ([0989] communication node n_0 to n_02 all in same network, e.g. common ISP, and n_2,3 carried by different ISP over network 2 [1094] cloud A hosted by amazon, cloud B by Microsoft, cloud C by other ISP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze-Hsu-Heckle in view of Verzun to have each of the uplinks connected over multiple ISPs. One of ordinary skill in the art would have been motivated to do so to integrate multiple clouds such as hosted by Amazon, Microsoft, or other ISPs (Verzun, [0989] [1094]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markuze-Hsu-Heckle-Verzun in view of Sundararajan et al. (US-20190379635-A1) hereinafter Sundararajan.
Regarding claim 20, Markuze-Hsu-Heckle-Verzun disclose: 
The system of claim 19, set forth above, 
Markuze-Hsu-Heckle-Verzun do not explicitly disclose:
further including a virtual private network concentrator (VPNC) connected to a core site network and to the Internet; 
wherein a plurality of name servers, referenced in the name server list, are preconfigured to point to the VPNC for traffic from the client to the core site network.
However, Sundararajan discloses:
further including a virtual private network concentrator (VPNC) connected to a core site network and to the Internet ([0032] VPN gateway [0037] e.g. to route from routed core to route to particular cloud from cloud providers));
	wherein a plurality of name servers, referenced in the name server list, are preconfigured to point to the VPNC for traffic from the client to the core site network ([0037] traffic processed by service application in the chain, e.g. VPN gateway, to route traffic (i.e. pointed to VPN gateway prior to routing, e.g. from routed core to route to particular cloud from cloud providers) [0021] e.g. DNS queries to one or more DNS servers).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Markuze-Hsu-Heckle-Verzun in view of Sundararajan to have pointed to the VPNC for traffic. One of ordinary skill in the art would have been motivated to do so to route traffic from the routed core to a particular cloud from cloud providers (Sundararajan, [0032] [0037]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
P. Simoens et al., "Service-Centric Networking for Distributed Heterogeneous Clouds," in IEEE Communications Magazine, vol. 55, no. 7, pp. 208-215, July 2017, doi: 10.1109/MCOM.2017.1600412.;
S. Secci, P. Raad and P. Gallard, "Linking Virtual Machine Mobility to User Mobility," in IEEE Transactions on Network and Service Management, vol. 13, no. 4, pp. 927-940, Dec. 2016, doi: 10.1109/TNSM.2016.2592241.
KANG et al. (US-20160364792-A1) CLOUD SERVICE BROKERAGE METHOD AND APPARATUS USING SERVICE IMAGE STORE;
HUH et al. (US-20130159392-A1) SYSTEM AND METHOD FOR PROVIDING VIRTUAL DEVICE;
Hur (US-20120240113-A1) CONTROLLING AND SELECTING CLOUD CENTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/               Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453